Citation Nr: 1111186	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


REMAND

The Veteran had active military service from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2006, the Veteran testified at a hearing before the RO.  In July 2008, the Veteran presented testimony at a personal hearing conducted at the Nashville RO before the undersigned.  Transcripts of both hearings are in the Veteran's claims folder.

In November 2008, the Board remanded the matters on appeal for further development.  After reviewing the additional development, the Board concludes that another remand is necessary.

The Veteran has contended that he has headaches and an ear disability as a result of an alleged in-service head injury during basic military training.  In particular, he asserted that drill instructors kicked him in the head during basic training.  The Board found in the November 2008 decision that the injury did not occur.  Nevertheless, the evidence raises a different theory on which a claim of service connection could be pursued for these two claimed disabilities.

As previously stated in the November 2008 remand, the Veteran's service treatment records document treatment for headaches in June 1973, November 1973, and March 1974.  The Veteran was also treated for a right ear infection in May 1974 and a left ear infection in July 1974.  Additionally, the Veteran had worse hearing acuity at his separation examination compared to his entrance examination according to audiometric testing.  In particular, the Veteran was found to have 30 decibel puretone threshold in the left ear at 500 Hertz when separated from service, which reflects some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The thresholds for normal hearing are from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  

A review of the post-service medical records reveals treatment through VA for bilateral otitis externa, sensorineural hearing loss, and tinnitus.  The treatment was predominantly documented between 1993 and 1996.  VA treatment records also reflect complaints and treatment for headaches by at least 1996.  Since August 2006, the Veteran has received regular treatment for headaches.

Because there is evidence of in-service treatment for headaches and ear infections as well as evidence of current symptoms and at least an indication by the Veteran that headaches or an ear disability may be associated with his service, the Board remanded the claims for VA examinations in order to determine the nature and etiology of the claimed disabilities.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the remand, two VA examinations that addressed the Veteran's hearing loss and claimed ear disability were obtained in October 2009.  A VA audiologist noted the January 1973 and January 1975 audiometric findings.  She commented that both demonstrated hearing within normal limits per "military guidelines."  The Veteran reported gradual onset of hearing loss that occurred while in military service when he was chronically exposed to high levels of noise.  He denied other ear related symptoms.  The audiologist noted that the current testing did not provide consistent, reliable results despite numerous attempts to re-instruct the Veteran.  Therefore, hearing reevaluation was recommended for rating purposes.  The audiologist did not opine as to the likelihood as that any current hearing loss was related to the Veteran's military service.  

A few days later, a VA surgical resident examined the Veteran.  The Veteran reported noise exposure during service as well as a history of otitis.  The examiner noted that the Veteran was not seeking compensation for otitis with the current visit and otitis was not found to be related to his hearing loss.  Upon examination, the Veteran's external acoustic canals were observed to be full of cerumen, and he was unable to tolerate disimpaction.  Therefore, the tympanic membranes were not fully evaluated.  The examiner referenced an audiogram performed on October 21, 2009, which was the same day that the Veteran was evaluated by the VA audiologist.  The examiner observed that the right ear could not be tested at higher frequencies and that "connective" hearing loss could not be assessed.  A copy of the audiogram is not of record.

The examiner opined that the etiology of the Veteran's bilateral sensorineural hearing loss was most commonly lifelong exposure to loud noises.  The examiner added that it was impossible to know what component of the Veteran's hearing loss was due to the two-year exposure that he endured while in the military.  However, this undoubtedly did contribute to his presbycusis.  

The Board concludes that another VA examination that addresses the Veteran's claimed ear disability is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the October 2009 VA examinations are inadequate.  The audiologist was unable to obtain reliable results and specifically indicated that hearing reevaluation was recommended.  Nevertheless, the second VA examiner appeared to base her opinion at least in part on the audiometric results that the audiologist found not to be consistent or reliable.  Moreover, the Veteran's ear canals were impacted with cerumen, which limited the examination.  Further, although the examiner opined that lifelong exposure to loud noises was the most common etiology of hearing loss, she indicated that the Veteran's in-service noise exposure undoubtedly did contribute to his presbycusis, which is a curious comment because presbycusis by definition is a loss of acuity that occurs because of advancing age.  Lastly, neither examiner commented as to whether the Veteran had any additional ear related disability, such as otitis, that was attributable to his military service.  Accordingly, a remand for VA examinations based on reliable testing is necessary. 

Turning to the examinations conducted in connection with the Veteran's claim of service connection for headaches, the Board observes that the October 2009 VA neurologist stated that she could not find a record that the Veteran had a head injury during basic training and referenced the Board's November 2008 conclusion that he had not had one.  Although that is a correct statement, as the Board has concluded the Veteran was not kicked in the head by drill sergeants during basic training, the examiner did not reference the June 1973 record wherein the Veteran complained of temporal headaches for seven days after he was hit in the head with a beer bottle.  The examiner did not provide a medical opinion as to the etiology of the Veteran's headaches.  

In April 2010, the same neurologist evaluated the Veteran.  During this evaluation, the Veteran reported having a head injury from the beer bottle incident during service.  However, the examiner noted that this was unverified by the records, which is contrary to the evidence in the Veteran's service treatment records.  The examiner noted a post-service motorcycle accident in March 1975.  She opined that the Veteran's migraine headaches were as likely as not due to TBI (traumatic brain injury) after service.  

The Board concludes that the October 2009 and April 2010 VA examinations are inadequate.  In particular, the April 2010 opinion is based at least in part on an inaccurate predicate--that the Veteran was not hit in the head with a bottle during service.  Because there is a June 1973 record documenting that he was and that he was experiencing headaches at the time of the incident and claims he has had them ever since, a remand for a VA examination that adequately addresses his contention is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA records dated from September 2009 to the present.  Also, obtain a copy of any audiometric test results that may have been obtained in conjunction with an October 21, 2009, audiological evaluation.

2.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for an ear disability, to include otitis media and hearing loss.  A copy of the claims folder and this remand must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim of service connection for an ear disability, to include any hearing loss or otitis media.    

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current ear disability, to include hearing loss, is causally or etiologically related to his in-service noise exposure, ear infections, or otitis media, as opposed to its being more likely being due to post-service factors.  An explanation for the differences in the audiograms recorded at entry and separation from service should be provided.

3.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for headaches.  A copy of the claims folder and this remand must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current headaches are causally or etiologically related to his symptomatology in service (specifically the in-service complaints of headaches following being hit on the head with a beer bottle in June 1973, and complaints noted in November 1973 and March 1974) as opposed to its being more likely due to some post-service factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiners for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

